 1   TROUTMAN SANDERS LLP
     Anna Jane I. Zarndt
 2   Nevada State Bar No. 10809
     TROUTMAN SANDERS LLP
 3
     222 Central Park Avenue, Ste. 2000
 4   Virginia Beach, VA 23462
     Telephone: (757) 687-7753
 5   Facsimile: (757) 687-7510
     Email: annajane.zarndt@troutman.com
 6

 7   Attorneys for Ocwen Loan Servicing, LLC

 8
 9                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
10
      MANUEL NUNEZ,                                           Civil No. 2:20-cv-00131-APG-NJK
11
              Plaintiff,                                       ORDER ON
12                                                            STIPULATION TO EXTEND TIME
13    v.                                                      TO FILE RESPONSIVE PLEADING
                                                                      [Second Request]
14    OCWEN LOAN SERVICING, LLC;
      EQUIFAX INFORMATION SERVICES
15    LLC; AND TRANSUNION LLC,

16            Defendants.

17

18           Plaintiff Manuel Nunez (“Plaintiff”), by and through his counsel, and Defendant Ocwen Loan
19   Servicing, LLC (“Ocwen”) (collectively the “Parties”), by and through its counsel, agree and stipulate
20
     as follows:
21
             IT IS HEREBY STIPULATED that Ocwen shall up to and including April 12, 2020 within
22
     which to file its response to Plaintiff’s Complaint:
23

24           1.      Ocwen was served on January 23, 2020.

25           2.      Following entry of the Order granting Ocwen an extension of time to file responsive

26   pleadings on February 14, 2020, Ocwen’s responsive pleadings would otherwise be due March 13,
27
     2020 [ECF No.14].
28
 1           3.       The Parties continue to investigate the allegations and are actively engaged in early
 2   settlement discussions.
 3
             4.       The Parties expect to determine in the near future whether this action can be resolved
 4
     at this early stage.
 5
             5.       This is the second stipulation for an extension of time to respond to the Complaint, and
 6

 7   this request is not being made for purposes of delay or any other improper reason, but rather for the

 8   Parties to investigate the merits of the claim and explore the potential for early settlement resolution,

 9   and to allow Ocwen to formulate its responsive pleading.
10   STIPULATED and AGREED this 13th day of March 2020.
11

12                                                              /s/ Anna Jane I. Zarndt
                                                          Anna Jane I. Zarndt
13                                                        Nevada Bar No. 10809
                                                          TROUTMAN SANDERS LLP
14                                                        222 Central Park Avenue, Ste. 2000
15                                                        Virginia Beach, VA 23462
                                                          Telephone: (757) 687-7753
16                                                        Facsimile: (757) 687-7510
                                                          Email: annajane.zarndt@troutman.com
17
                                                          Attorney for Ocwen Loan Servicing, LLC
18

19
                                                          /s/ Matthew I. Knepper
20                                                        Matthew I. Knepper, Esq.
                                                          Nevada Bar No. 12796
21                                                        KNEPPER & CLARK LLC
                                                          5510 S. Fort Apache Rd., Ste. 30
22
                                                          Las Vegas, NV 89148
23                                                        Telephone: (702) 825-6060
                                                          Facsimile: (702) 447-8048
24                                                        Email: matthew.knepper@knepperclark.com
25                                                        David H. Krieger, Esq.
                                                          Nevada Bar No. 9086
26
                                                          Krieger Law Group, LLC
27                                                        2850 W. Horizon Ridge Blvd.
                                                          Suite 200
28                                                        Henderson, NV 89052
                                                       -2-
 1                                                     (702) 848-3855
 2                                                     Email: dkrieger@kriegerlawgroup.com
 3
                                                       Attorneys for Plaintiff Manuel Nunez
 4
                                                  ORDER
 5

 6          Based on the foregoing stipulation:
 7
            IT IS HEREBY ORDERED that Defendant Ocwen Loan Servicing, LLC shall have up to
 8
     and including April 12, 2020 within which to file its response to Plaintiff’s Complaint.
 9
            DATED this ___Day of March, 2020.
10

11

12                                                     IT IS SO ORDERED.

13
                                                       ________________________________
14                                                     NANC United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    -3-
